Case: 20-60473     Document: 00515552770        Page: 1    Date Filed: 09/03/2020




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  September 3, 2020
                                No. 20-60473
                                                                    Lyle W. Cayce
                                                                         Clerk
 United States of America,

                                                          Plaintiff—Appellee,

                                    versus

 Zaira Franco,

                                                      Defendant—Appellant.


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:17-CR-33-1


 Before Barksdale, Elrod, and Ho, Circuit Judges.
 Jennifer Walker Elrod, Circuit Judge:
       Zaira Franco appeals the denial of her motion for reduction of
 sentence (commonly known as a motion for compassionate release), filed
 pursuant to the First Step Act. The question on appeal is whether Franco is
 excused from that statute’s textual requirement that she file a request with
 the Bureau of Prisons before filing her motion in federal court. We conclude
 that she is not so excused, and we affirm the district court’s denial of her
 motion.
Case: 20-60473     Document: 00515552770          Page: 2    Date Filed: 09/03/2020


                                  No. 20-60473


                                       I.
        In January 2018, Zaira Franco was sentenced to serve 37 months in
 prison, followed by three years of supervised release. Franco resides at the
 Residential Reentry Management Facility (colloquially known as a halfway
 house) in San Antonio, Texas, and has a scheduled release date of October
 22, 2020.
        In April 2020, pursuant to 18 U.S.C. § 3582(c)(1)(A), she filed a
 COVID-19 related motion for reduction of sentence in the district court. In
 her motion, Franco conceded that she had failed to comply with the statute’s
 procedural commands, but requested that due to the COVID-19 pandemic,
 the requirements “as set out in 18 U.S.C. § 3582(c)(1)(A) . . . be excused due
 to exigent circumstances.” The district court denied the motion without
 prejudice and noted that “Franco may re-file her motion once she achieves
 one of the two avenues for exhaustion under § 3582(c)(1)(A).”
                                       II.
        As a general rule, federal courts “may not modify a term of
 imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). Prior to the
 passage of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194
 (2018), federal courts lacked the power to adjudicate motions for
 compassionate release. Now, however, a “court . . . may reduce the term of
 imprisonment” upon request by an inmate. 18 U.S.C. § 3582(c)(1)(A). In
 the words of the statute, courts may hear requests
        upon motion of the defendant after the defendant has fully
        exhausted all administrative rights to appeal a failure of the
        Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the
        warden of the defendant’s facility, whichever is earlier . . . .
 Id.




                                       2
Case: 20-60473      Document: 00515552770         Page: 3    Date Filed: 09/03/2020


                                   No. 20-60473


        The text therefore outlines two routes a defendant’s motion can
 follow to be properly before the court. Both routes begin with the defendant
 requesting that “the Bureau of Prisons” “bring a motion on the defendant’s
 behalf.” Id.
        Franco concedes that she did not request that “the Bureau of
 Prisons” “bring a motion on [her] behalf.” See id. Thus, we must determine
 whether that requirement is jurisdictional (in which case we lack power to
 hear this case) and if not, whether the requirement is mandatory (in which
 case Franco cannot prevail on the merits of her motion). We conclude that
 the requirement is not jurisdictional, but that it is mandatory. We review both
 of these questions of statutory interpretation de novo. See United States v.
 Lauderdale County, 914 F.3d 960, 964 (5th Cir. 2019).
                                       III.
        The     Supreme    Court     distinguishes   “between     jurisdictional
 prescriptions and nonjurisdictional claim-processing rules.” Fort Bend Cnty.
 v. Davis, 139 S. Ct. 1843, 1849 (2019). The former limit the circumstances in
 which Article III courts may exercise judicial power; the latter “seek to
 promote the orderly progress of litigation by requiring that the parties take
 certain procedural steps at certain specified times.” Henderson v. Shinseki,
 562 U.S. 428, 435 (2011). Provisions are only considered jurisdictional when
 “the Legislature clearly states that [the] prescription counts as
 jurisdictional.” Fort Bend Cnty., 139 S. Ct. at 1850.
        Nothing in the text of this provision indicates that the procedural
 requirements are jurisdictional. Instead, the provision instructs a defendant
 to either “fully exhaust[] all administrative rights to appeal” the BOP’s
 failure to bring a motion or wait for thirty days after the warden’s receipt of
 the request before filing a motion in federal court. 18 U.S.C. § 3582(c)(1)(A).
 We agree with the recent, cogent analysis of this question by the Sixth
 Circuit: the “language neither ‘speak[s] in jurisdictional terms’ nor ‘refer[s]
 in any way to the jurisdiction’ of the courts.” United States v. Alam, 960 F.3d




                                        3
Case: 20-60473      Document: 00515552770          Page: 4     Date Filed: 09/03/2020


                                   No. 20-60473


 831, 833 (6th Cir. 2020) (Sutton, J.) (alterations in original) (quoting Zipes v.
 Trans World Airlines, Inc., 455 U.S. 385, 394 (1982)).           The statute’s
 requirement that a defendant file a request with the BOP before filing a
 motion in federal court is a nonjurisdictional claim-processing rule.
                                       IV.
        Next, we must determine whether that statutory requirement is
 mandatory. We join the other three circuits that have faced the question and
 conclude that it is. See Alam, 960 F.3d at 832; United States v. Raia, 954 F.3d
 594, 597 (3d Cir. 2020); United States v. Springer, No. 20-5000, 2020 WL
 3989451, at *3 (10th Cir. July 15, 2020).
        The First Step Act, in clear language, specifies what a defendant must
 do before she files a motion for compassionate release in federal court.
 Specifically a defendant must submit a request to “the Bureau of Prisons to
 bring a motion on the defendant’s behalf.” 18 U.S.C. § 3582(c)(1)(A).
        The statute’s language is mandatory. Congress has commanded that
 a “court may not modify a term of imprisonment” if a defendant has not filed
 a request with the BOP. See id. § 3582(c) (emphasis added). This rule
 “seek[s] to promote the orderly process of litigation by requiring that the
 parties take certain procedural steps at certain specified times.” Henderson,
 562 U.S. at 435. It is a paradigmatic mandatory claim-processing rule. And
 because the government properly raised the rule in the district court, this
 “court must enforce the rule.” Pierre-Paul v. Barr, 930 F.3d 684, 692 (5th
 Cir. 2019) (emphasis added), cert. denied, 206 L. Ed. 2d 854 (Apr. 27, 2020).
        Franco’s arguments to the contrary are unavailing. First, she argues
 that the requirement cannot be mandatory because the statute permits two
 different routes a defendant may take before filing a motion in court. But
 both of those routes (filing a motion after the BOP’s denial or filing a motion
 30 days after receipt by the warden) require the defendant to first file a
 request with the BOP. And Franco concedes she never filed such a request.




                                        4
Case: 20-60473      Document: 00515552770                Page: 5   Date Filed: 09/03/2020


                                      No. 20-60473


        Nor are we inclined to deviate from this clear text in pursuit of the
 statute’s broader “purpose” or “intent.”                We need not dive “inside
 Congress’s mind” to determine the statutory intent here. Cf. John F.
 Manning, Inside Congress’s Mind, 115 Colum. L. Rev. 1911, 1919 (2015)
 (noting that textualists, legal realists, modern pragmatists, and legal process
 scholars share doubts about “an actual subjective congressional decision
 about the litigated issue”). Congress used clear language: all requests for
 compassionate release must be presented to the Bureau of Prisons before they
 are litigated in the federal courts. When the text is clear, that is “the end of
 the construction.” Hightower v. Tex. Hosp. Ass’n, 65 F.3d 443, 450 (5th Cir.
 1995). We need go no further.
        Finally, Franco maintains that the statutory requirement does not
 apply to her because she resides in a halfway house. The statute refers to
 “receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C.
 § 3582(c)(1)(A) (emphasis added). Franco notes that she “is housed at a
 Residential Reentry Management Facility, which has no warden.” But this
 apparent problem has a simple solution. Bureau of Prisons regulations define
 the “warden” to include “the chief executive officer of . . . any federal penal
 or correctional institution or facility.” 28 C.F.R. § 500.1(a); cf. United States
 v. Campagna, 16 CR. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar.
 27, 2020) (holding that “the denial of Defendant’s request by the Residential
 Re-entry Manager suffices to exhaust his administrative rights”). Franco is
 free to file her request with the chief executive officer of her facility.
                                  *        *         *
        This opinion will, at the least, provide clarity about this important
 relief. Definite legal rules are knowable ex ante, evenhanded in application,
 and favor certainty and predictability. Cf. Lon Fuller, Morality of Law 39
 (1969) (identifying, inter alia, generality, public accessibility, clarity, and
 constancy as requirements of a legal system). In this case, the district judge
 denied Franco’s motion without prejudice, and allowed her to “re-file her




                                           5
Case: 20-60473      Document: 00515552770         Page: 6     Date Filed: 09/03/2020


                                  No. 20-60473


 motion once she achieve[d] one of the two avenues for exhaustion under
 § 3582(c)(1)(A).” Instead, Franco appealed, hoping for a favorable ruling.
 Going forward, no other defendants need face this uncertainty. Those who
 seek a motion for compassionate relief under the First Step Act must first file
 a request with the BOP. The judgment of the district court is AFFIRMED
 and Zaira Franco remains free to file, in the first instance, a request with the
 Bureau of Prisons.




                                        6